El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En el recurso ante nos tenemos la oportunidad de con-siderar el estándar que debe regir la adjudicación de una moción para que se dicte sentencia por las alegaciones al amparo de la Regla 10.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Después de estudiar nuestro ordena-miento procesal civil, resolvemos que el estándar aplicable al adjudicar dicha moción debe ser idéntico al que se uti-liza ante una moción de desestimación fundamentada en que la demanda deja de exponer una reclamación que jus-tifique la concesión de un remedio bajo la Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Por lo tanto, con-cluimos que en este caso no procedía dictar sentencia por las alegaciones dado que de éstas surgía una controversia sustancial de hechos.
HH
El 8 de julio de 1996, la Sra. Mary Burgos Montañez (en adelante la señora Burgos) fue atendida en la Sala de Emergencia del Hospital Metropolitano, luego de que su-friera una intoxicación al ingerir ciertas pastillas. Después de habérsele realizado varios exámenes, la señora Burgos fue dada de alta con un referido al Centro de Diagnóstico y Tratamiento Dr. López Antongiorgi de Puerto Nuevo (en adelante el CDT). Al día siguiente fue llevada a dicho lu-gar, del cual le dieron de alta el 10 de julio. No obstante, esa misma noche fue trasladada nuevamente al CDT por-que estaba en estado crítico, tenía las pupilas dilatadas y no respondía a estímulos verbales. Luego de evaluar a la señora Burgos, los facultativos del CDT la refirieron a la *99Sala de Emergencia del Hospital Municipal de San Juan (en adelante el Hospital Municipal).
En la madrugada del 11 de julio de 1996, la señora Bur-gos llegó a la Sala de Emergencia del Hospital Municipal. Luego de varios exámenes y tratamiento médico, la señora Burgos falleció esa misma madrugada. La autopsia reali-zada reveló que la causa inmediata de la muerte fue un paro respiratorio como consecuencia de una intoxicación con acetaminofén.
Así las cosas, el 25 de agosto de 1999 las codemandantes —Margarita Montañez, Francés Ortiz Montañez, Aida González Burgos y Vanesa González Burgos— presentaron una demanda por daños y perjuicios contra el Hospital Me-tropolitano, el Municipio de San Juan, el CDT, el Dr. Guillermo Acarón, el Dr. José E. Alicea Melero, Admiral Insurance Co. (en adelante Admiral) y la compañía aseguradora SIMED, entre otros (conjuntamente en ade-lante el Hospital Metropolitano y otros). Alegaron, entre otras cosas, que mediante un informe pericial emitido el 28 de agosto de 1998 conocieron que la muerte de la señora Burgos la ocasionó la negligencia e impericia médica del Hospital Metropolitano y otros.
Al contestar la demanda, cada uno por separado, el Hospital Metropolitano y otros alegaron, en síntesis, que la demanda no exponía hechos que justificaran la concesión de un remedio y que la causa de acción estaba prescrita, entre otras defensas afirmativas. Luego de haber comen-zado el descubrimiento de prueba, las codemandantes de-sistieron de su reclamación contra el doctor Acarón y pre-sentaron una demanda enmendada, la cual fue contestada por el Hospital Metropolitano.
Después de varios incidentes procesales, el Municipio de San Juan y su compañía aseguradora, Admiral, presenta-ron su “Solicitud de desestimación por prescripción de las causas de acción presentadas por Margarita Montañez y Francés Ortiz Montañez”. Solicitaron al tribunal de ins-*100tancia que emitiera una sentencia parcial por prescripción, pues los hechos en los que se fundamentaba la reclamación ocurrieron tres años antes de interponerse la presente demanda. El Hospital Metropolitano también presentó una moción de desestimación por prescripción, a la cual se unió el doctor Alicea.
Por su parte, Montañez y Ortiz se opusieron a la moción de desestimación. Alegaron que sus causas de acción no estaban prescritas porque aunque los hechos ocurrieron en 1996, no es hasta el 28 de agosto de 1998, cuando la Dra. Claudia Lorenzo rinde su informe pericial, que las referi-das codemandantes conocieron que, en efecto, la muerte de la señora Burgos se trataba de un caso de impericia médica y de quiénes eran los responsables. En su réplica a la opo-sición en solicitud de desestimación por prescripción, Admiral alegó que tanto Montañez como Ortiz eran mayores de edad al momento de ocurrir los hechos en que se funda-mentan sus causas de acción, que conocían las entidades que brindaron los servicios médicos a la señora Burgos, que además ambas estuvieron presentes acompañando a ésta durante la hospitalización y que conocían el trata-miento brindado. Sostuvo, por lo tanto, que éstas conocían del daño desde 1996, fecha cuando murió la señora Burgos.
El tribunal de instancia dictó sentencia parcial y deses-timó por prescripción las causas de acción de Montañez y Ortiz. Además, ordenó la continuación de los procedimien-tos en cuanto a las codemandadas menores de edad Aida y Vanesa González Burgos.
Oportunamente, Montañez y Ortiz acudieron al Tribunal de Circuito de Apelaciones. El foro apelativo confirmó al tribunal de instancia. Resolvió que, aunque Montañez y Ortiz alegan que el término prescriptivo para instar sus causas de acción comenzó a decursar el 28 de agosto de 1998, fecha en la cual la Dra. Claudio Lorenzo emitió su informe pericial, lo cierto es que desde el fallecimiento de *101la señora Burgos, o sea, desde el 11 de julio de 1996, éstas sabían que habían sufrido un daño y quiénes eran los que probablemente lo habían ocasionado. Por tal razón, el tér-mino prescriptivo que Montañez y Ortiz tenían para pre-sentar sus causas de acción comenzó a transcurrir el 11 de julio de 1996. Dado que el término prescriptivo para pre-sentar las reclamaciones por daños y perjuicios es de un (1) año, las causas de acción de Montañez y Ortiz estaban prescritas al momento de presentar la demanda, concluyó el Tribunal de Circuito de Apelaciones.
Inconformes con el dictamen anterior, Montañez y Ortiz acuden ante nos. Arguyen que los foros inferiores erraron al concluir que éstas conocían el daño y quiénes lo habían causado desde la fecha en que murió la señora Burgos, 11 de julio de 1996, y no desde el 28 de agosto de 1998, fecha en la cual la Dra. Claudia Lorenzo emitió su informe pericial. Después de examinar la solicitud de certiorari presentada por Montañez y Ortiz, emitimos una resolución para concederle al Hospital Metropolitano y otros el tér-mino de veinte días para mostrar causa por la cual no de-bamos revocar la Sentencia emitida por el Tribunal de Cir-cuito de Apelaciones en el presente caso. El Hospital Metropolitano, el doctor Alicea y el Municipio de San Juan y su compañía aseguradora, Admiral, han comparecido en cumplimiento de dicha orden. Luego de examinar las com-parecencias de las partes, expedimos el auto solicitado y resolvemos según intimado.
I — i H-i
Después de reseñar el trasfondo procesal y fáctico del caso de autos, debemos abordar la controversia planteada a la luz de las normas bajo las cuales un tribunal debe adjudicar una moción de desestimación en la etapa en que se encontraba este caso.
La Regla 10.3 de Procedimiento Civil, supra, es la *102que regula el procedimiento que se ha de seguir en cuanto a una moción de desestimación presentada después de ha-berse notificado todas las alegaciones. Esta regla dispone que:
Después que se hayan presentado todas las alegaciones, pero dentro de un plazo que no demore el juicio, cualquier parte puede solicitar que se pronuncie sentencia por las alegaciones. Si en una moción solicitando sentencia por las alegaciones se expusieren materias no contenidas en las ale-gaciones y éstas no fueren excluidas por el tribunal, la moción deberá ser considerada como una solicitud de sentencia suma-ria, estará sujeta hasta su resolución final a todos los trámites ulteriores dispuestos en la Regla 36, y todas las partes ten-drán una oportunidad razonable de presentar toda materia pertinente a dicha moción conforme a lo provisto en la citada regla.
Como vemos, esta regla provee para que cualquier parte pueda solicitar al tribunal que dicte sentencia por las ale-gaciones después de que se haya contestado la demanda y cualquier otra alegación que requiera contestación, siem-pre que no se afecte la solución rápida de los procedimientos. Esta regla proviene de la derogada Regla 12(c) del Código de Enjuiciamiento Civil de 1943 (32 L.P.R.A. Ap. II), la cual, a su vez, surge de la Regla 12(c) de Procedimiento Civil federal, 28 U.S.C.A. R. 12(c). Cerra v. Motta, 70 D.P.R. 861, 864 (1950).
Con anterioridad hemos tenido ocasión de expresarnos con respecto al contenido y a la aplicación de la Regla 10.3 de Procedimiento Civil, supra, aquí en discusión. En resumen, hemos resuelto que procede dictar sentencia por las alegaciones cuando de éstas surge que no existe controversia sustancial de hechos, haciendo innecesario la celebración de un juicio en su fondo para recibir o dilucidar la prueba. P.A.C. v. E.L.A. I, 150 D.P.R. 359 (2000); Arecibo Bld. Corp. v. Tribunal Superior, 101 D.P.R. 720, 226—727 (1973); Rivera v. Otero de Jové, 99 D.P.R. 189 (1970); Cerra v. Motta, supra, pág. 864. No obstante, esta *103moción no es el método más apropiado para determinar la suficiencia de las defensas y reconvenciones. Sepúlveda v. Casanova, 72 D.P.R. 62, 67 (1951).
Todos los hechos bien alegados en la demanda y las inferencias que puedan hacerse de éstas se estiman como admitidos por la parte demandada cuando ésta solicita que se dicte sentencia por las alegaciones. Rivera v. Otero de Jové, supra, pág. 195. Empero, estas admisiones sólo se admiten para propósitos de la moción y no son finales y conclusivas en tal forma que constituyan una renuncia a cualquier controversia material que deba determinarse por la prueba del juicio. Sepúlveda v. Casanova, supra, pág. 68. Es decir, que si el tribunal deniega la solicitud de sentencia por las alegaciones, por estimarse hechos en conflictos, las partes no estarán obligadas por los hechos que asumieron como ciertos a los fines exclusivos de la moción y tienen derecho a desfilar toda su prueba en vista plenaria. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 279. Por último, una solicitud para que se dicte sentencia por las alegaciones presupone una moción aparte de la contestación para poner en guardia a la parte contraria, y así evitar confusiones. Cía. de Desarrollo Comer. v. American Fruits, 104 D.P.R. 90, 93 (1975).
Asimismo, hemos aclarado que la Regla 43.3 de Procedimiento Civil, supra, la cual provee para la solicitud de determinaciones de hechos iniciales o adicionales, no está disponible para las partes cuando el tribunal ha emitido sentencia por las alegaciones o ha desestimado la demanda al amparo de la citada Regla 10.2. Roldán v. Lutrón, S.M., Inc., 151 D.P.R. 883 (2000).
De otra parte, es prácticamente unánime la posición doctrinaria y jurisprudencial que sostiene que el estándar aplicable al adjudicar una moción para que se dicte sentencia por las alegaciones es idéntico al que se utiliza *104ante una moción de desestimación basada en que la de-manda deja de exponer una reclamación que justifique la concesión de un remedio. Regla 10.2 de Procedimiento Civil, supra. (1) Patel v. Contemporary Classics of Beverly Hills, 259 F.3d 123, 126 (2do Cir. 2001); 5C Wright and Miller, Federal Practice and Procedure Sec. 1368, pág. 586 (Supl. 2001). Cualquier distinción entre una y otra moción es me-ramente semántica, pues el tribunal tiene que aplicarle a ambas el mismo estándar al considerarlas.(2) Milton I. Shadur, “Defenses and Objections; Motion for Judgment on the Pleadings” en 2 Moore’s Federal Practice 3d Sec. 12.38 (1997).
Lo anterior nos parece correcto, pues tanto la moción para que se dicte sentencia por las alegaciones como la moción de desestimación basada en que la demanda deja de exponer una reclamación que justifique la concesión de un remedio, se dirigen a los méritos de la controversia y no a los aspectos procesales del caso como las demás mociones *105de desestimación bajo la Regla 10.2 de Procedimiento Civil, supra. Wright and Miller, supra, Sec. 2739, pág. 395.
Conforme a lo anterior, al adjudicar una moción para que se dicte sentencia por las alegaciones, procede considerar el desarrollo jurisprudencial y doctrinario relativo a la moción de desestimación fundamentada en que la demanda deja de exponer una reclamación que justifique la concesión de un remedio. Por lo tanto, el tribunal deberá examinar las alegaciones de la demanda liberalmente y de la manera más favorable al demandante. Únicamente se desestimará la acción si el promovente no tiene derecho a remedio alguno bajo cualesquiera hechos que pueda probar en juicio. El tribunal debe conceder el beneficio de cuanta inferencia sea posible hacer de los hechos bien alegados en la demanda. Véanse: Harguindey Ferrer v. U.I., 148 D.P.R. 13 (1999); Alberty v. Bco. Gub. de Fomento, 149 D.P.R. 655 (1999); Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991); Moa v. E.L.A., 100 D.P.R. 573 (1972). Asimismo, cuando es el demandado quien solicita este remedio, los hechos y alegaciones de la demanda se considerarán como ciertos; pero aquellos de la contestación a la demanda se estimarán ciertos sólo en lo que no estén en conflicto con la demanda. Cuevas Segarra, op. cit., pág. 280.
Teniendo en consideración la normativa anterior, vea-mos los hechos del caso ante nos.
H — \ h — < l-H
En el caso de autos, se presentó una solicitud para que se desestimaran por prescripción las reclamaciones pre-sentadas por Montañez y Ortiz. Como dicha moción fue presentada luego de notificadas todas las alegaciones res-ponsivas, pero antes de que se presentara la prueba, ella debe ser considerada como una solicitud para que se dicte sentencia por las alegaciones. Veamos.
De entrada, debemos señalar que la acción para *106presentar una reclamación de daños y perjuicios al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, prescribe por el transcurso de un (1) año a partir de que el agraviado supo el daño. Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298. Al interpretar esta disposición, hemos aclarado que el término para ejercer la causa de acción comienza a transcurrir, no cuando se sufre el daño, sino cuando se conocen todos los elementos necesarios para po-der ejercer la acción; esto es, el daño y la identidad de quien lo causó. Sin embargo, si el desconocimiento que im-pide ejercer la acción se debe a la falta de diligencia del reclamante, entonces no son aplicables estas consideracio-nes liberales sobre la prescripción. Padín v. Cía. Fom. Ind., 150 D.P.R. 403 (2000).
Según la demanda presentada en el caso de marras, no fue hasta el 28 de agosto de 1998 que Montañez y Ortiz conocieron que en efecto la muerte de la señora Burgos se trataba de un caso de impericia médica y de la identidad de quien causó el daño. Al aceptar como cierta dicha alega-ción, e interpretarla de la forma más favorable para Mon-'tañez y Ortiz, podemos observar que existe un conflicto entre esta alegación y la del Hospital Metropolitano y otros en cuanto a este mismo asunto. No procede tomar como cierta la alegación en la contestación a la demanda del Hospital Metropolitano y otros respecto a que el 11 de julio de 1996 fue la fecha cuando Montañez y Ortiz conocieron del daño y de la identidad de quienes lo causaron, dado que dichas alegaciones están controvertidas por las alegaciones de la demanda.
Aun cuando sea cierta la determinación de los tribuna-les inferiores con respecto a que Montañez y Ortiz conocían el daño causado y quiénes lo causaron desde el 11 de julio de 1996, fecha cuando falleció la señora Burgos, no proce-día desestimar la demanda. Este no es el momento apro-piado para tomar dicha decisión; se trata de una cuestión *107de hechos que debe ser resuelta luego de que se atienda el caso en los méritos y se presente prueba al respecto.
En virtud de una moción para que se dicte sentencia por las alegaciones, el tribunal no podía poner en duda el he-cho bien alegado en la demanda de que fue a partir del 28 de agosto de 1998 que Montañez y Ortiz tuvieron conoci-miento del daño y de quién era el responsable de éste. El tribunal tenía que tomar estos hechos como ciertos y no considerar aquellas alegaciones de la contestación a la de-manda que sostuvieran lo contrario. Por lo tanto, en el caso de autos procedía concluir que la reclamación se había pre-sentado dentro del término prescriptivo de un (1) año dis-puesto para ello y declarar sin lugar la moción para que se dicte sentencia por las alegaciones.
Conforme a lo anterior, se revoca la Sentencia del Tribunal de Circuito de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos.

Se dictará la Sentencia correspondiente.

El Juez Presidente Señor Andréu García y los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez concu-rrieron sin opinión escrita.

(1) La moción de desestimación bajo la Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, es aquella que presenta el demandado antes de contestar solicitando que se desestime la demanda presentada en su contra. Se puede amparar en cuales-quiera de los fundamentos siguientes: (1) falta de jurisdicción sobre la materia; (2) falta de jurisdicción sobre la persona; (3) insuficiencia del emplazamiento; (4) insu-ficiencia del diligenciamiento del emplazamiento; (5) dejar de exponer una reclama-ción que justifique la concesión de un remedio; (6) dejar de acumular una parte indispensable.


(2) Se ha sugerido que la moción para que se dicte sentencia por las alegaciones ha dejado de tener utilidad en el ordenamiento procesal civil vigente. Si considera-mos las numerosas mociones que las partes tienen disponibles antes de que se cele-bre el juicio y la posibilidad de que la moción para que se dicte sentencia por las alegaciones se convierta en una de sentencia sumaria, es mínima la utilidad de dicha moción como procedimiento separado. Su función primordial, disponer del caso su-mariamente cuando no sea necesario pasar prueba en juicio, puede realizarse de manera más efectiva mediante una moción basada en que la demanda deja de expo-ner una reclamación que justifique la concesión de un remedio al amparo de la Regla 10.2 de Procedimiento Civil, supra. “At this point in time the Rule 12(c) motion is little more than a relic of the common law and code eras. Its preservation in the original federal rules undoubtedly was due to the undeveloped character of the summary judgment procedure and the uncertain scope of the Rule 12(b)(6) motion. Neither of these rationales are relevant today ....” 5C Wright and Miller, Federal Practice and Procedure 2d Sec. 1369 (1990).